DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	The Amendment filed on December 1st 2021 has been entered. Claims 1, 8, 10 and  11 have been amended and claims 5 and 9 have been cancelled. Claims 1 – 4, 6 – 8 and 10 - 20 are currently pending.

Response to Arguments
35 U.S.C. §101
3.	Applicant's arguments, see Remarks pp. 8 -13, filed December 1st 2021, with
respect to the rejections of claims 1-20 under 35 U.S.C. §101 have been fully
considered and they are persuasive.
The 35 U.S.C. §101 is withdrawn.
35 U.S.C. §102
4. 	Applicant's arguments, see Remarks pp. 13 -15, filed December 1st 2021, with
respect to the rejections of claims 14, 19 and 20 under 35 U.S.C. §102 have been fully
considered and they are not persuasive.

Examiner respectfully disagrees. Saddiqui in paragraph [0179] teaches producing a substitute from the substitutes produced in paragraph [0178]
Secondly, applicant argues that moreover, Siddiqui does not discuss modifying a relational tree based on the selected substitute. 
Exmainer respectfully disagrees. Saddiqui in paragraph [0019] teaches the transformation of trees. These substitutes are join trees therefore, transformations which are a form of modifications occur on them. 
Thirdly, applicant argues moreover, Siddiqui fails to disclose, "in response to the candidate join being a join of more than two tables, set the input join to correspond to the candidate join and initiate another iteration of the processing loop." More specifically, for the elements of selecting a substitute of the plurality of substitutes, the Office Action relies on (Office Action, p. 14) paragraph numbers [0178] and [0179] of Siddiqui. Paragraph number [0178] of Siddiqui, however, merely states that the multi-join enumeration rule "produces several substitutes." Paragraph number [0179] of Siddiqui states that the "star join type I & II rules are transformation rules just like the enumeration rule," and states, "however, these rules are special in the sense that they produce a single substitute that is a join tree specified as a left linear join order." 
Examiner respectfully disagrees. This produced substitute is from the plurality of substituetes as enumerated by applicants own observations above. 
Fourthly, applicant argues that moreover, for the "iterations" of claim 14, the Office Action relies on (Office Action, p. 13) paragraph number [0113] of Siddiqui. Here, Siddiqui discusses children (join backbone childs (JBBCs): "computation of the left join filter predicates involves iterating the set of JBBCs connected via a JBB." In paragraph number [0027], Siddiqui explains the meaning of the join backbone child JBBC: 
A join backbone child (JBBC) refers to one of the joined expressions in the join backbone. Starting from the normalizer left linear join tree, the JBBCs are the right children of all of the join nodes as well as the left child of the left-most join node. It is important to note that not every JBBC is a table scan operator and vice versa. In the example of FIG. 2, the first JBB has four FBBCs, namely, T1, T2, T3, and the group by operator. The second JBB has two JBBCs; T4 and T5. Therefore, when placed in the appropriate context, the "iterations" discussed in paragraph number [0113] of Siddiqui are not iterations to determine a join order for a given join, but rather, in paragraph number [0113], the "iterating" refers to iterating a group of children, not performing multiple iterations to determine a join order for a given join. 

Fifthly, applicant argues that for the elements of, "in response to the candidate join being a join of more than two tables, set the input join to correspond to the candidate join and initiate another iteration of the processing loop," the Office Action relies on (Office Action, p. 14) paragraph number [0113] of Siddiqui. Paragraph number [0113], as discussed above, however, discusses iterating a set of children, not responding to a candidate join being a join of more than two tables, or setting an input join to correspond to a candidate join and initiating another iteration of a processing loop to determine a join order for a given join corresponding to a query, as set forth in claim 14. 
Examiner respectfully disagrees. Saddiqui teaches a switch between an input join and a candidate with such switch meaning a set or exchange with the subsequent iterations as depicted  
As such, when all of the expressly-recited elements of claim 14 are properly construed and assigned the patentable weights that they are due, it becomes clear that 
35 U.S.C. §103
5. 	Applicant's arguments, see Remarks pp. 15 -16, filed December 1st 2021, with
respect to the rejections of claims 1 – 4, 6 and 7 and 10, 12 and 13  under 35 U.S.C. §103 have been fully considered and they are persuasive. 
	Upon  consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Jones et al., (United States Patent Publication Number 20080114721) hereinafter Jones and Al-Omari et al., (United States Patent Publication Number 20060282423) hereinafter Al-Omari respectively.

Claim Rejection – 35 U.S.C. 102

6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would


	Claims 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Siddiqui et al., (United States Patent Publication Number 20110055199) hereinafter Siddiqui.
Regarding claim 14 Saddiqui teaches  a non-transitory machine readable storage medium (computer readable media [0184]) that stores instructions that, (Computer readable instructions [0184]) when executed by a machine, (computer [0184])  cause the machine (computer [0184])  to: perform multiple iterations (iterating [0113])  of a processing loop (enumeration of the join [0178]) to determine a join order (enumerating join orders [0116]) for a given join (multi-join [0118]) corresponding to a query, (a query [0017])  wherein: the given join (multi-join [0118]) comprises more than two tables (t1 [0039]), (t2 [0041]) and (t3 [0044]) and has a corresponding relational expression tree; (join tree [0179]) the processing loop, (iterating [0113]) for an input join (left join  [0113]) of more than two tables: (the joined tables [0112])  see tables t1 – t3 determines a plurality of substitutes (several substitutes [0178])  for the input join, (left join  [0113]) wherein each substitute (each substitute [0178]) of the plurality of substitutes (several substitutes [0178])  comprises a single join (single join [0178]) of a table (left join on table t2 [0051]) of the input join (left join  [0113])  and a candidate join (inner join [0054])  of the remaining tables (inner join on table t3 [0055])  or tables (t1 [0039]), (t2 [0041]) and (t3 [0044]) of the input join; (left join  [0113])  selects a substitute (produce a single substitute that is a join tree specified as a left linear join order [0179]) of the plurality of substitutes; (several substitutes [0178])  and modifies the relational tree (join tree transformations [0019]) based on the selected substitute; (a single substitute that is a join tree specified as a left linear join order [0179]) the input join (left join  [0113]) corresponds to the given join (multi-join [0118]) for an initial iteration of the multiple iterations; (iterating [0113]) and in response to the candidate join (inner join [0054])  being a join of more than two tables, (t1.c = t3.c [0045])  set the input join to correspond to the candidate join (using dependency rules the inner join and the left join switch their orders during iteration of tables T1, T2 and T3 [0080] – [0082]) and initiate other iteration (iterating [0113]) of the processing loop (enumeration of the join [0178])

Regarding claim 19 Saddiqui teaches the storage medium of claim 14.
Saddiqui further teaches wherein the number of substitutes is equal to or less than (single substitute [0179]) the number of tables (the joined tables [0112])  see tables t1 – t3 [0039] – [0044] of the input join (left join  [0113])

Regarding claim 20 Saddiqui teaches the storage medium of claim 14.
wherein the instructions, (Computer readable instructions [0184]) when executed by the machine, (computer [0184])  further cause the machine (computer [0184])  to evaluate a potential substitute (Fig. 7, (750) at least one join subtree [0183]) to determine if the potential substitute is semantically valid, (Fig. 7, (750) at least one join subtree is determined to have a valid join order [0183]) and include the potential substitute (join subtree [0183])  in the plurality of substitutes (join subtrees [0032]) based on the evaluation (Fig. 7, (740) evaluating join order validity based on tracked dependencies [0183])

Claim Rejections – 35 U.S.C. §103

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

s 1 – 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al., (United States Patent Publication Number 20110055199) hereinafter Siddiqui, in view of Beyer eta al., (United States Patent Publication Number 20090070313) hereinafter Beyer and in further view of Jones et al., (United States Patent Publication Number 20080114721) hereinafter Jones
Regarding claim 1 Siddiqui teaches an apparatus comprising: a processor; (one or more processor [0184])  and a memory to store instructions that, when executed by a processor, (Computer readable instructions can be located on the one or more computer readable media which, when executed by the one or more processors [0184]) cause the processor to: (one or more processor [0184])  identify a first plurality of substitute candidates (join subtrees [0029]) which also are several substitutes [0178]) for a given multiple join of tables, (Fig. 3 multijoin (MJ) with tables T1, T2, T3, T4 i.e. four (4) tables  [0032]) wherein each substitute candidate of the first plurality of substitute candidates (join subtrees [0029]) which also are several substitutes [0178]) comprises a candidate multiple join of tables, (Fig. 2, (250), multijoin (MJ)of tables T1, T2, T3, GB, and T4 and T5) [0031]) (Fig. 3 multijoin (MJ) T1, T2, T3, T4 [0032]), (Fig. 4, multijoin (MJ) T1, T2, T3 [0032]), Fig. 5 multijoin (MJ) T1 T2 T3 [0046]) and (Fig. 6, multijoin (MJ)  T1, T2 [0129]) and the number of tables of each candidate multiple join being less than (Fig. 5 candidate multijoin (MJ) with three (3) tables T1, T2, T3) which is less than given multijoin (MJ) [0046]) see also Fig. 4 with three (3) tables in its candidate multijoin  and Fig 6 with two (2) tables in its candidate  multijoin (MJ0) and Fig. 2 with three (3) tables T1, T2, T3 and a further multijoin in a groupby clause with two tables T4, T5 all less than the given multijoin of four (4) tables the number of tables of the given multiple join; (Fig. 3 multijoin (MJ) with tables T1, T2, T3, T4 i.e. four (4) tables  [0032])  select a given substitute candidate (Fig. 7 (750) join subtree with valid join order [0183]) of the first plurality of substitute candidates (join subtrees [0029]) which also are several substitutes [0178])  of the given substitute candidate; (Fig. 7 (750) join subtree with valid join order [0183]) determine a join order (Fig. 7, (740)  join order validity is evaluated based on the tracked dependencies [0183])  for the given multiple join (Fig. 3 multijoin (MJ) with tables T1, T2, T3, T4 i.e. four (4) tables  [0032])  based on the given substitute candidate; (Fig. 7 (750) one join subtree representing a potential join order when the at least one joinsubtree is determined to have a valid join order [0183]) and process the query (The optimizer output is a single plan with the lowest cost among all traversed plans in the search space, based on the optimizer's cost model. [0096]) based on the determined join order (Fig. 7, (740)  join order validity is evaluated based on the tracked dependencies [0183])
Siddiqui does not fully disclose based on a cardinality of the candidate multiple join; repeat the identification of the substitute candidates by substituting the given multiple join with the given substitute candidate to identify a second plurality of substitute candidates; select a given substitute candidate of the second plurality of substitute candidates; and process the query based on the given substitute candidate of the second plurality of substitute candidates.
Beyer teaches based on a cardinality (cardinality [0073]) of the candidate multiple join (candidate join [0069])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui to incorporate the teachings of Beyer whereby   based on the cardinality of the candidate multiple join. By doing so information is gained for estimates of the number of rows (cardinality) in the tables, the computing cost required to process table rows, and the rate at which table rows are being processed. Beyer [0041])
Jones teaches repeat the identification of the substitute candidates (Fig. 5, (510) additional queries in candidate set? Yes, [0112]); Fig. 5 (502) select query from candidate set [0112])  by substituting the given multiple join (Fig. 5, (505) feature [0095]) such as “multiple join”  with the given substitute candidate (Fig. 5 (505) (506) selected query analyzed against user query to determine probability threshold. One with the higher threshold is used [0095], [0112]) see a log likelihood ratio score threshold may be used to identify the one or more candidate reformulations that are the most related [0042])  to identify a second plurality of substitute candidates; (Fig. 4 (408) two or more segment substituables in candidate set? Yes [0089]) select a given substitute candidate (Fig. 5 (505) (506) selected query analyzed against user query to see a log likelihood ratio score threshold may be used to identify the one or more candidate reformulations that are the most related [0042]) of the second plurality of substitute candidates; (Fig. 4 (408) two or more segment substituables in candidate set? Yes [0089])and process the query (Fig. 5, (514) utilize queries in candidate set to locate content response to user query [0113])  based on the given substitute candidate (Fig. 5 (505) (506) selected query analyzed against user query to determine probability threshold. One with the higher threshold is used [0095], [0112]) see a log likelihood ratio score threshold may be used to identify the one or more candidate reformulations that are the most related [0042]) of the second plurality of substitute candidates (Fig. 4 (408) two or more segment substituables in candidate set? Yes [0089])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui to incorporate the teachings of Jones wherein repeat the identification of the substitute candidates by substituting the given multiple join with the given substitute candidate to identify a second plurality of substitute candidates; select a given substitute candidate of the second plurality of substitute candidates; and process the query based on the given substitute candidate of the second plurality of substitute candidates. By doing so substitutables can be used in generating related phrases in documents, in question answering such as by generating related questions or related answers, in decomposing 

Regarding claim 2 Saddiqui in view of Beyer and in further view of Jones teaches the apparatus of claim 1.
Saddiqui as modified  further teaches wherein the instructions, (Computer readable instructions [0184]) when executed by the processor, (when executed by the one or more processors [0184])  further cause the processor to: (one or more processor [0184]) and select the substitute candidate (Fig. 7 (750) one join subtree representing a potential join order when the at least one joinsubtree is determined to have a valid join order [0183])
Saddiqui does not fully disclose determine a plurality of cardinalities corresponding to the candidate multiple joins and including the cardinality of the multiple join of the given substitute candidate; and select the substitute candidate based on the plurality of cardinalities.
Beyer teaches determine a plurality of cardinalities (obtain leg cardinalities [0068]) corresponding to the candidate multiple joins (in order to calculate the ranking metrics of different candidate join orders. [0069]) and including the cardinality of the multiple join of the given substitute candidate; (the expression JC(T) may be used to denote the join cardinality ofT, where the join cardinality is the number of matching based on the plurality of cardinalities (leg cardinalities [0068])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui in view of Jones  to incorporate the teachings of Beyer wherein determine a plurality of cardinalities corresponding to the candidate multiple joins and including the cardinality of the multiple join of the given substitute candidate; and select the substitute candidate based on the plurality of cardinalities. By doing so estimating local selectivities and leg cardinalities can effectively avoid the cardinality estimation errors caused by correlations among columns. Beyer [0070].

Regarding claim 3 Saddiqui in view of Beyer and in further view of Jones teaches the apparatus of claim 2.
Saddiqui as modified  further teaches  wherein the instructions, (Computer readable instructions [0184]) when executed by the processor (when executed by the one or more processors [0184]) further cause the processor (one or more processor [0184]) to select the given substitute candidate (Fig. 7 (750) one join subtree representing a potential join order when the at least one join subtree is determined to have a valid join order [0183]) of the given substitute candidate (Fig. 7 (750) one join  
Saddiqui does not fully disclose based on the cardinality of the candidate multiple join being lower than the other cardinalities of the plurality of cardinalities.
Beyer teaches based on the cardinality of the candidate multiple join (cardinality of its outer table [0045]) being lower than (If the ranking metric of the current query plan is less than the ranking metric of a reordered version of the current query plan having reordered joins, the current query plan is determined to be optimal, at decision box 51 [0041])  the other cardinalities of the plurality of cardinalities (Comparing the ranking metrics of the current query plan with a reordered version of the current query play may be done by using observed or estimated
information for the current query plan and observed or estimated information for the reordered version of the current query plan. Such information may include, for example, estimates of the number of rows (cardinality) in the tables, the computing cost required to process table rows, and the rate at which table rows are being processed. [0041])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui in view of Jones to incorporate the teachings of Beyer wherein based on the cardinality of the candidate multiple join being lower than the other cardinalities of the plurality of 
a ranking metric of executing the current query plan with ranking metrics of executing one or more other, reordered query plans. Beyer [0040]

Regarding claim 4 Saddiqui in view of Beyer and in further view of Jones teaches the apparatus of claim 1.
Saddiqui as modified   further teaches  wherein the instructions, (Computer readable instructions [0184]) when executed by the processor, (when executed by the one or more processors [0184]) further cause the processor (one or more processors [0184]) to evaluate a potential substitute candidate (one or more multi-join rules are applied 750 to the multi-join operator sufficient to generate at least one join subtree representing a potential join order. [0183]) to determine if the potential substitute candidate (at least one join subtree representing a potential join order [0183]) is semantically valid, (Join order validity is evaluated 740 based on the tracked dependencies. [0183]) and include the potential substitute candidate (at least one join subtree representing a potential join order. [0183]) in the first plurality of substitute candidates (join subtrees [0029]) which also are several substitutes [0178]) based on the evaluation (join order validity evaluation [0183])

Regarding claim 6 Siddiqui in view of Beyer and in further view of Jones teaches 
the apparatus of claim 1 
Saddiqui as modified   further teaches  wherein the instructions, (Computer 
readable instructions [0184]) when executed  by the processor, (when executed by the one or more processors [0184]) further cause the processor (one or more processor [0184])  to optimize the query (query optimization [0016]) based on characteristics of the query (a normalized query [0020]) not related to the given multiple join (multi-joins [0030])

Claims  8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al., (United States Patent Publication Number 20110055199) hereinafter Siddiqui, in view of Beyer eta al., (United States Patent Publication Number 20090070313) hereinafter Beyer and in further view of Al-Omari et al., (United States Patent Publication Number 20060282423) hereinafter Al-Omari
Regarding claim 8 Siddiqui teaches a  method (Fig. 1 exemplary method [0020]) comprising: determining, by at least one hardware processor, (one or more processor [0184])   a first plurality of substitutes (join subtrees [0029]) which also are several substitutes [0178]) for a multijoin node (multi-join node [0030]) of a first relational tree corresponding to a query, (Fig. 7, (700) query tree [0183]) wherein the multijoin node (multi-join node [0030]) has a plurality of children, (with a plurality of join back bone and each substitute of the first plurality of substitutes (join subtrees [0029]) which also are several substitutes [0178])  comprises a multijoin node (multi-join node [0030]) joined by a join node (join back bone (JBB) [0024]) JBB can be thought of as an invariant representation of the original join nodes, to a different child (join back bone child JBBC [0026]) of the plurality of children; (join children [0019]) determining, by the at least one hardware processor, (one or more processor [0184])  
for the multijoin node (multi-join node [0030])  of each substitute of the first plurality of substitutes; (join subtrees [0029]) which also are several substitutes [0178])   selecting, by the at least one hardware processor, (one or more processor [0184])   a substitute of the first plurality of substitutes; (join subtrees [0029]) which also are several substitutes [0178])   and determining, by the at least one hardware processor, (one or more processor [0184])   a join order (Fig. 7, (740)  join order validity is evaluated based on the tracked dependencies [0183]) for a query plan (Fig. 1, execution plan [0017]) for the query (a query [0017])  based on the selected substitute ( Fig. 7 (750) join subtree having a valid join order [0183])  of the first plurality of substitutes (join subtrees [0029]) which also are several substitutes [0178])   
Siddiqui does not fully disclose a first cardinality based on the first cardinalities, wherein the multijoin node of the selected substitute comprises a plurality of children and determining the join order further comprises: determining a second plurality of substitutes for the multijoin node of the selected substitute, wherein each substitute of the second plurality of substitutes comprises a multijoin node joined by a join node to a different child of the plurality of children of the multijoin node of the selected substitute; determining a second cardinality for the multijoin node of each substitute of the second plurality of substitutes; based on the second cardinalities, selecting a substitute of the second plurality of substitutes; and determining the join order based on the selected substitute of the second plurality of substitutes
Beyer teaches a first cardinality (cardinality [0073]) based on the first cardinalities, (Leg cardinalities and join cardinalities [0061])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui to incorporate the teachings of Beyer whereby   a first cardinality based on the first cardinalities. By doing so information is gained for estimates of the number of rows (cardinality) in the tables, the computing cost required to process table rows, and the rate at which table rows are being processed. Beyer [0041])
Al-Omari teaches wherein the multijoin node (MultiJoin node [0083]) of the selected substitute (substitute child Multi-Join, [0126]) comprises a plurality of children (as many children as the JBBCs of that JBB [0083]) and determining (transformation rules [0085]) such as “determining” the join order (join order [0085]) further comprises: determining (transformation rules [0085]) such as “determining” a second plurality of substitutes (produces a commutative pair of substitutes for every substitute in the for the multijoin node (MultiJoin node [0083]) of the selected substitute, (substitute child Multi-Join, [0126]) wherein each substitute of the second plurality of substitutes (a commutative pair of substitutes for every substitute in the linear rule. [0102]) comprises a multijoin node joined by a join node to a different child of the plurality of children of the multijoin node (MJ(l,2,3,4)=>J(MJ(l,2,3),4); J(MJ(l,2,4),3) J(MJ(l,3,4),2)
; J(MJ(2,3,4),1) New groups: [1,2,3]; [1,2,4]; [1,3,4]; [2,3,4]
MJ(l,2,3)==>J(MJ(l,2), 3) ; J(MJ(l,3),2); J(MJ(2,3),1)
New groups: [1,2]; [1,3]; [2,3]
MJ(l,2)==>1(1,2); J(2,1)
MJ(l,3)==>1(1,3); J(3,1)
MJ(2,3)==>J(2,3); J(3,2)
MJ(l,2,4)==>J(MJ(l,2), 4); J(MJ(l,4), 2);J(MJ(2,4), 1)
New groups: [1,4]; [2,4]
MJ(l,4)==>1(1,4); J(4,1)
MJ(2,4)==>J(2,4); J(4,2)
MJ(l,3,4)==>J(MJ(l,3),4); J(MJ(l,4),3); J(MJ(3,4),1) New
groups: [3,4]
MJ(3,4)==>J(3,4); J(4,3)
of the selected substitute; (substitute child Multi-Join, [0126]) determining a second cardinality (after
local predicate cardinality [0159]) for the multijoin node (MultiJoin node [0083]) of each substitute of the second plurality of substitutes; (a commutative pair of substitutes for every substitute in the linear rule. [0102])  based on the second cardinalities, (after local predicate cardinality [0159]) selecting a substitute (substitute child Multi-Join, [0126]) of the second plurality of substitutes; (a commutative pair of substitutes for every substitute in the linear rule. [0102]) and determining (transformation rules [0085]) such as “determining” the join order (join order [0085]) based on the selected substitute (substitute child Multi-Join, [0126]) of the second plurality of substitutes (a commutative pair of substitutes for every substitute in the linear rule [0102])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui to incorporate the teachings of Al-Omari wherein the multijoin node of the selected substitute comprises a plurality of children and determining the join order further comprises: determining a second plurality of substitutes for the multijoin node of the selected substitute, wherein each substitute of the second plurality of substitutes comprises a multijoin node joined by a join node to a different child of the plurality of children of the multijoin node of the selected substitute; determining a second 

Regarding claim 9 Siddiqui in view of Beyer teaches the method of claim 8.
Siddiqui as modified further teaches  wherein the multijoin node (multi-join node [0030]) of the selected substitute ( Fig. 7 (750) join subtree having a valid join order [0183])  comprises a plurality of children (join children [0019])  and determining the join order(Fig. 7, (740)  join order validity is evaluated based on the tracked dependencies [0183])  further comprises: determining a second plurality of substitutes (one or more join subtrees. [0032]) for the multijoin node (multi-join node [0030]) of the selected substitute, ( Fig. 7 (750) join subtree having a valid join order [0183])   wherein each substitute (join subtrees [0029]) which also are several substitutes [0178])   of the second plurality of substitutes (one or more join subtrees. [0032]) comprises a multijoin node(multi-join node [0030])  joined by a join node  (join back bone (JBB) [0024]) JBB can be thought of as an invariant representation of the original join nodes, to a different child  (join back bone child JBBC [0026]) of the plurality of children (join children [0019]) of the multijoin node(multi-join node [0030])  of the selected substitute; ( Fig. 7 (750) join subtree having a valid join order [0183])  for the multijoin node (multi-join node [0030]) of each substitute; (one or more join subtrees. [0032]) selecting a substitute ( Fig. 7 (750) join subtree having a valid join order [0183])  of the second plurality of substitutes; (one or more join subtrees. [0032]) and determining the join order(Fig. 7, (740)  join order validity is evaluated based on the tracked dependencies [0183])  based on the selected substitute ( Fig. 7 (750) join subtree having a valid join order [0183])  
 Siddiqui as modified does not fully disclose  determining a second cardinality 
based on the second cardinalities. 
Beyer teaches determining a second cardinality (cardinality of table T 90 [0065]); cardinality of base table SLP [0069]) of based on the second cardinalities, (estimated leg
cardinalities and join cardinalities [0061])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui to incorporate the teachings of Beyer whereby   determining a second cardinality 
based on the second cardinalities. By doing so information is gained for estimates of the number of rows (cardinality) in the tables, the computing cost required to process table rows, and the rate at which table rows are being processed. Beyer [0041])

Regarding claim 10 Siddiqui in view of Beyer teaches the method of method of 
claim 9
	Siddiqui as modified further teaches wherein determining the join order (join order [0175]) further comprises processing the selected substitute ( Fig. 7 (750) join subtree having a valid join order [0183])  of the second plurality of substitutes (one or more join subtrees. [0032]) through at least one additional iteration (when at least one join subtree is determined to have a valid join order [0183]) in which another plurality of substitutes is determined (one or more join subtrees. [0032])   and another substitute is selected( Fig. 7 (750) join subtree having a valid join order [0183])   from the another plurality of substitutes (one or more join subtrees. [0032])   

Regarding claim 12 Siddiqui in view of Beyer teaches the method of claim 8.
Siddiqui as modified further teaches  wherein determining the first plurality of substitutes (join subtrees [0029]) which also are several substitutes [0178]) comprises, for each candidate substitute (join subtree [0030]) of a set of candidate substitutes, (join subtrees [0029]) which also are several substitutes [0178])  determining whether the candidate substitute (join subtree [0030]) is semantically valid (Join order validity is evaluated 740 based on the tracked dependencies. [0183]) and based on the determination of whether the candidate substitute is semantically valid, (When the at least one join subtree is determined to have a valid join order, [0183]) adding (Fig. 7 (750) Applying one or more multi-join rules to the at least one multi-join operator
the candidate substitute (join subtree [0030])  to the first plurality of substitutes (join subtrees [0029]) which also are several substitutes [0178])

Regarding claim 13 Siddiqui in view of Beyer teaches the method of claim 8.
Siddiqui as modified further teaches wherein the number of the plurality of children (join backbone children (JBBCs) is greater than or equal to (the first JBB has four JBBCs, namely, Tl, T2, T3, and the group by operator. The second JBB has two JBBCs; T4 and T5. [0027]) the number (Fig 2 (250) two (2) join subtrees [0031]) of the first plurality of substitutes (join subtrees [0029]) which also are several substitutes [0178])   

Claims  16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al., (United States Patent Publication Number 20110055199) hereinafter Siddiqui, in view of Beyer eta al., (United States Patent Publication Number 20090070313) hereinafter Beyer 
Regarding claim 16 Saddiqui teaches the storage medium (computer readable media [0184]) of claim 14.
Saddiqui as modified further teaches wherein the instructions, (Computer 
 when executed by the machine, (computer [0184]) further cause the machine to: (computer [0184]) for the processing loop, (enumeration of the join [0178]) 
Saddiqui does not fully disclose  determine a number of rows returned by processing the candidate join of each substitute of the plurality of substitutes; and select the substitute based on the determined numbers of rows.
Beyer teaches determine a number of rows  (estimated leg cardinalities and join cardinalities [0061]) returned by processing the candidate join of each substitute of the plurality of substitutes; (different candidate join orders [0069])  and select the substitute based on the determined numbers of rows (The final combined selectivity,
SzLP*SLPz, would still be 0.016, which is the correct value. [0071])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui to incorporate the teachings of Beyer determine a number of rows returned by processing the candidate join of each substitute of the plurality of substitutes; and select the substitute based on the determined numbers of rows. By doing so monitoring and
estimations may be used to calculate the ranking metric of a join order, from which an optimal join order may be selected. Beyer [0075].

Regarding claim 17 Saddiqui in view of Beyer teaches the storage medium of claim 16.
Saddiqui as modified further teaches wherein the instructions, (Computer readable instructions [0184]) when executed by the machine, (computer [0184])  
Saddiqui as modified does not fully disclose further causes the machine to determine the number of rows based on histogram statistics.
Beyer teaches further cause the machine (computer [0020]) to determine the number of rows (It is assumed that the base table cardinality can be obtained from a DBMS. [0069]) based on histogram statistics (This is typically done via statistics collected at insertion time by a database statistics-gathering utility. [0069]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui to incorporate the teachings of Beyer further cause the machine to determine the number of rows based on histogram statistics. By doing so estimating local selectivities
and leg cardinalities can effectively avoid the cardinality estimation errors caused by correlations among columns. Beyer [0070].

Claim 7 is   rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al., (United States Patent Publication Number 20110055199) hereinafter Siddiqui, in view of Beyer eta al., (United States Patent Publication Number 20090070313) 
Regarding claim 7 Siddiqui in view of Beyer and in further view of Jones teaches the apparatus of claim 1.
Siddiqui as modified further teaches wherein the instructions, (Computer readable instructions [0184]) when executed by the processor, (when executed by  the one or more processors [0184]) further cause the processor to: (one or more processor [0184]) representing the first plurality of substitute candidates;  (join subtrees [0029]) which also are several substitutes [0178]) and in response to the selection of the given substitute candidate, (Fig. 7 (750) join subtree with valid join order [0183])
	Siddiqui does not fully disclose store data in a memory; deallocate a portion of the memory corresponding to a part of the memory in which the data corresponding to the substitute candidates of the first plurality of substitute candidate other than the selected substitute is stored; 
	Haas teaches store data in a memory (store in the local cache Col. 5 ln 16) deallocate a portion of the memory corresponding to a part of the memory in which the data corresponding to the substitute candidates of the first plurality of substitute candidate other than the selected substitute is stored (a DO loop is entered for the candidate query plans. At block 38 of the DO loop, a cost and benefit of each plan is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui in view of Beyer and in further view of Jones to incorporate the teachings of Haas whereby store data in a memory and in response to the selection of the given substitute candidate, deallocate a portion of the memory corresponding to a part of the memory in which the data corresponding to the substitute candidates of the first plurality of substitute candidate other than the selected substitute is stored. By doing so the optimizer 24 is modified to undertake the below-described cost/benefit analysis for caching plans, in addition to its conventional cost/benefit analysis. Next, at block 80 the optimizer 24 is modified to prune expensive plans generated. Haas Col. 7 ln 30 – 34.

Claims  11 is   rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al., (United States Patent Publication Number 20110055199) hereinafter Siddiqui, in view of Beyer eta al., (United States Patent Publication Number 20090070313) hereinafter Beyer inview of Haas et al., (United States Patent Number 6934699) hereinafter Haas and in further view of Al-Omari et al., (United States Patent Publication Number 20060282423) hereinafter Al-Omari
Regarding claim 11 Siddiqui in view of Beyer and in further view of Al-Omari teaches the method of claim 8.
Siddiqui as modified further teaches comprising: representing the first plurality of substitutes; (join subtrees [0029]) which also are several substitutes [0178]) and in response to selecting the substitute of the first plurality of substitutes, (Fig. 7 (750) join subtree with valid join order [0183])
	Siddiqui does not fully disclose storing data in a memory; erasing data corresponding to the substitute or substitute of the first plurality of substitutes other than the selected substitute of the first plurality of substitutes.
	Haas teaches storing data in a memory; (store in the local cache Col. 5 ln 16) erasing data corresponding to the substitute or substitute of the first plurality of substitutes other than the selected substitute of the first plurality of substitutes (a DO loop is entered for the candidate query plans. At block 38 of the DO loop, a cost and benefit of each plan is determined, and at block 40 the plan under test is pruned as necessary based on the cost/benefit determination at block 38. Col. 5 ln 1 - 5)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui in view of Beyer and in further view of Al-Omari to incorporate the teachings of Haas whereby store data in a memory and in response to the selection of the given substitute candidate, deallocate a portion of the memory corresponding to a part of the memory .

Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al., (United States Patent Publication Number 20110055199) hereinafter Siddiqui, in view of Beyer eta al., (United States Patent Publication Number 20090070313) hereinafter Beyer and in further view of Haas et al., (United States Patent Number 6934699) hereinafter Haas
Regarding claim 18 Saddiqui teaches the storage medium of claim 14.
Saddiqui further teaches wherein the instructions, (Computer readable instructions [0184]) when executed by the machine, (computer [0184])   further cause the machine to, (computer [0184])    for each iteration (iterating [0113]) of the multiple iterations of the processing loop: (enumeration of the join [0178])
Saddiqui does not fully disclose store data in a memory representing the plurality of substitutes; and at the end of the iteration, deallocate a portion of the memory corresponding to a part of the memory in which the data corresponding to the substitutes other than the selected substitute is stored.
store data in a memory representing the plurality of substitutes; (store in the local cache Col. 5 ln 16) and at the end of the iteration, deallocate a portion of the memory corresponding to a part of the memory in which the data corresponding to the substitutes other than the selected substitute is stored. (a DO loop is entered for the candidate query plans. At block 38 of the DO loop, a cost and benefit of each plan is determined, and at block 40 the plan under test is pruned as necessary based on the cost/benefit determination at block 38. Col. 5 ln 1 - 5)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui in view of Beyer to incorporate the teachings of Haas whereby store data in a memory and in response to the selection of the given substitute candidate, deallocate a portion of the memory corresponding to a part of the memory in which the data corresponding to the substitute candidates of the first plurality of substitute candidate other than the selected substitute is stored. By doing so the optimizer 24 is modified to undertake the below-described cost/benefit analysis for caching plans, in addition to its conventional cost/benefit analysis. Next, at block 80 the optimizer 24 is modified to prune expensive plans generated. Haas Col. 7 ln 30 – 34.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al., (United States Patent Publication Number 20110055199) hereinafter Siddiqui, in 
Regarding claim 15 Saddiqui teaches the storage medium (computer readable media [0184]) of claim 14.
Saddiqui further teaches wherein the instructions, (Computer readable instructions [0184]) when executed by the machine, (computer [0184]) further cause the machine to, (computer [0184])   in response to the candidate join (inner join [0054]) being a join of less than three tables, (Fig. 2 join of tables T4 andT5 [0027]) 
Saddiqui does not fully disclose end the processing loop and replace the given join with the selected substitute of the most recent iteration of the processing loop.
Korlapati teaches end the processing loop (processing in a given override operation “such as processing loop” [0055]) and replace the given join with the selected substitute (the override 902 identifies a source constraint 104A of HASH_JOIN(t1 t2) is to be replaced by the target constraint 104B MERGE_JOIN(t1 t2). [0055]) of the most recent iteration of the processing loop (processing stage in a given override operation “such as processing loop” [0055])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddiqui in view of Beyer to incorporate the teachings of Korlapati whereby   end the processing loop and 
104B MERGE_JOIN(t1 t2) to cause query optimizer 120 to consider execution plans 122 that include only a merge join of tables t1 and t2 in accordance with the target
constraint 104B instead of considering execution plans 122 that include only a hash join of tables t1 and t2 in accordance with the source target constraint 104A. Korlapati [0055].


Examiner's Request
10. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the

disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

11. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Ahmed et al., (United States Patent Publication Number 20070219951) teaches join predicate push-down optimization. Specifically, paragraph [0045] teaches “if the join predicates with the view are equi-join on all the SELECT items of the view and all these join predicates are pushed down into the view, then an additional optimization can be done by removing the expensive DISTINCT operator and performing nested-loop  semijoin rather than nested-loop  join for joins involving the SELECT list items.”
	Zhou et al., “Optimizing Continuous Multijoin Queries over Distributed Streams” teaches in Page 222 Col. 2 2.2.2 a multi-join on different attributes”
12.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone

8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166